Title: To George Washington from John Parke Custis, 11 September 1777
From: Custis, John Parke
To: Washington, George



Hond Sir
Eltham [Va.] Sepr 11th 1777

Your kind Favour of the 18th Ult. came safe to Hand. the oblidgeing Manner in which you accepted my Offer gives Me real Pleasure. I shall take every Care of the Colt, and have no doubt, from His present Appearance, of his makeing a very fine Horse.
I have for some time thought it Would be of advantage to Me, and of no Disadvantage to You to rent your Plantation in King William. I was mentioning It to Mamma a few Days ago, and She told Me You had said some thing to this Purpose, some time ago. Mr Hill informs Me

that on the said Plantation there is not Land clear’d, sufficient to work the Hands upon It, and that to clear more would injure the Plantation; I should be oblidged to you, Sir, to inform Me whether you would chuse to rent the Plantation or not, and whether you would hire the Negroes with the Land, or dispose of the Stock. I would, if you like, rent the Plantation as it now stands—What rent to offer, I cannot determine untill I hear what Part of the Estate you rent. I should therefore be glad you could inform Me as soon as convenient, what Part you will dispose off; and what you think will be an equivalent, or I will leave It to any One you shall chuse, to fix the Value, which I think may be done by Mr Hill’s drawing an Ac[coun]t of Profits arising from the Estate one Year with another. you will be pleased to write Me fully upon this matter, as the Fall is advancing, and some of the Overseers depend on your Determinations.
You will probably be surprized to hear that I have declined settling in King & Queen, and that I propose selling the House & Land. the reasons that have brought Me to this Determination I think are good. Namely, a Bad Neighbourhood, an insufferable Quantity of Muskitoes, and very poor Land, seperated from the rest of my Estate, by a river very inconvenient to cross, and which would debarr Me greatly of the Pleasure of seeing Those I regard—These Considerations have induced Me to quit a large and convenient House with every necessary Office, and in good repair, for a less comfortable Dwelling, in a Situation altogether agreable, I mean rockcohock. I am now repairing the white house which wants little else then whitewashing & plaistering. I intend to build a smal House adjoining with two good rooms above & below Stairs. this will render our Situation very comfortable, tho not elegant, and We Shall have room to entertain our Freinds, who will Favour Us with their Company. I shall then be convenient to the best Part of my Estate, and shall find Amusement enough in improveing Land that will make a grateful return. I am now claring that Large swamp which lies between the House, & Mrs Chamberlaine’s, and am in Hopes to get a very fine Meadow, as It is as rich a peice of Ground as I ever saw.
I am sorry that I have nothing to inform you off, by the Way of News, except that the Militia have turnd out to the Numbe[r] of 5000 very fine Men[.] Genl Nelson parades twice a Week, and they fire away an amazeing Quantity of Powder, I think to very little Purpose, when We are not over stock’d, and the militia to continue but a short Time—The Cry against the Eastern Troops was beginning to break out with double Vigour. your Letter that I published last December had the desired Effect for some Time, but the Enemys to the Eastern States concluded

It was generally forgot in the Country. A Member of Congress from this State, wrote to his Son: that Genl Stark had on Account of some disgust, drawn Himself Off from the Army with 2000 Men. the Gentleman ask’d Me in a very large Company, if I new a Genl Stark, formerly Colo. Stark. I told Him yes, and He was look’d upon as a brave & good Officer; He replyd, he new him to be a Dam’d rascal, and produced the Letter, when the whole Company agreed with Him. this Letter was greedily circulated about the Town, and Every One was abusing the Eastern Troops as Cowards. Gen. Stark has given a good Contradiction to Colo. H—n’s Letter. It is to be lamented that the Gentlemen of Congress, cannot divest Themselves of their private Peaks and animosities, and give fair & impartial accounts; I have seen several of his Letters fill’d with the most bitter Invectives against the Eastern Men: such Conduct tends only to breed Divisions among Us, and weaken our glorious Ca⟨use⟩.
I was prevail’d upon Yesterday at Court to offer Myself as a Delegate at the next Election in New Kent. the Gentlemen gave Me every reason to expect Success. Should they Honour Me with the Appointment, I am Determined to serve them on true Independent Principals to the Best of my Abilities—Nelly joins Me in Love and wishing You a glorious Victory over our Enemy & believe sincerely yr Affecte

J. P. Custis

